Citation Nr: 0935204	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for cervical and lumbar 
degenerative arthritis, described as a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from August 1944 to 
July 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania which, in 
pertinent part, denied entitlement to service connection for 
degenerative arthritis of the cervical and lumbar spine. 
During the pendency of the appeal, the Veteran's claims file 
was transferred to the RO in Boston, Massachusetts, and that 
office forwarded the appeal to the Board.

This case was remanded by the Board in September 2007 for 
additional development. It has now been returned for 
adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

A chronic back disorder, including cervical and lumbar 
degenerative arthritis, was not shown during service or for 
years thereafter, and the preponderance of the most probative 
evidence shows that it is not related to service.


CONCLUSION OF LAW

Degenerative arthritis of the cervical and lumbar spine was 
not incurred in or aggravated in-service, and it may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in July 2003 and 
October 2007 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain. 

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim including private medical records identified by the 
Veteran. The claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claimant was provided the opportunity to present pertinent 
evidence. There is not a scintilla of evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

The active duty service medical records are not available. In 
a case in which a claimant's service records are unavailable 
through no fault of his own, there is a heightened obligation 
for VA to assist the Veteran in the development of his claims 
and to provide reasons or bases for any adverse decision 
rendered without these records. See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection. Rather, 
it obligates the Board to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In this case, the Board is satisfied that VA has undertaken 
all possible efforts to retrieve the service medical records, 
and it properly notified the Veteran of the absence of his 
records. VA was informed by the National Personnel Records 
Center that the active duty service records may have been 
destroyed in a fire in 1973 at that facility. No other 
service records are available. VA submitted multiple requests 
to assist the Veteran in obtaining evidence to support his 
claim.  In a January 2007 letter VA enclosed a NA Form 13055 
and requested the Veteran to filled it out and return it. 
This would allow VA to make a thorough search for military 
records.  The Veteran however failed to respond to this 
request.  He was again requested to submit this form in 
February 2009 but failed to submit any additional evidence. 
The Board concludes that further efforts to obtain those 
records would be futile. See 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2).

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). Service connection may also 
be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis (degenerative 
joint disease), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

The Veteran filed a claim for entitlement to service 
connection for degenerative arthritis of the cervical and 
lumbar spine, described as a back disorder, in June 2003. He 
alleges that he injured his back repairing the track on a 
tank in 1944. At that time he was treated at a dispensary and 
returned to duty.

He further reported that he was examined at the Holyoke, 
Massachusetts Soldiers Home for complaints of back pain 
shortly after service in 1947.

In subsequent correspondence the Veteran alleged that about 
10 years postservice he began working as a firefighter, and 
remained in that capacity from 1958 until retiring in 1986.  
He stated that his back disorder initially created some 
obstacles in working within this occupation, but he was able 
to work through the problem by continuously seeking 
chiropractic therapy beginning in 1957 or 1958.

In an August 2003 fee based examination the examiner noted 
that there were no medical records available for review.  The 
medical history was obtained from the Veteran who reported 
that in 1944 he injured his back repairing the track on a 
disabled tank.  He reportedly was treated at a mobile 
dispensary and released after two days and returned to duty.  
After service he went for a physical examination to the 
Holyoke Soldiers Home with complaints of back pain. He was 
urged to see an osteopath.  In 1947 he was seen at the 
Spaulding Hospital. He was x-rayed, and given a brace and 
medication.  He saw a chiropractor in 1957 and in 1960 was 
seen at the Holyoke Chiropractic Association. He was 
currently receiving treatment from Dr. Jay Engelhofer.

X-rays revealed degenerative arthritic changes and joint 
narrowing of the cervical and lumbar spine.  The examiner 
noted that he was asked to address whether, "It is at least 
as likely as not that the Veteran's condition of a chronic 
back problem (degenerative arthritis of the cervical and 
lumbar spines) was caused by service?"  In response he 
opined that, "Yes.  In my opinion this is so because his 
injury dates back to service, initiating a long history of 
seeking medical, chiropractic, and osteopathic assistance and 
therapy."

The Board notes that several attempts were made to locate and 
identify records in support of the Veteran's claim.  While 
the service medical records are not available, a report was 
obtained from the Office of the Surgeon General which 
identified the Veteran as having been treated in November 
1945 for acute nasopharyngitis.  This is the only available 
medical treatment record for the Veteran during service.

September 2003 and November 2008 letters received from the 
Holyoke Soldiers Home noted that the Veteran's records were 
not available as patient records were destroyed after 30 
years. However, it was further noted that the Veteran could 
not have been treated at the Holyoke Soldiers Home between 
1947 and 1950 as the home was not opened until 1952.

A March 2003 VCAA response from the Veteran noted that he 
attempted to get information from the Holyoke Soldiers Home 
and from the Springfield Hospital but was informed that 
records that old could not be located.

A medical record dated in June 2003 was received from Dr. 
John Engelhofer, the Veteran's treating physician.  These 
records reveal no treatment or diagnosis of a back disorder.

A November 2007 VCAA response from the Veteran noted that he 
had no other information or evidence to substantiate his 
claim.

In November 2008, Massachusetts General Hospital records from 
the 1970s were received.  These were silent as to any 
treatment or diagnosis for a back disorder.

A note from Dr. Stanley Masztal, a chiropractor who 
reportedly treated the Veteran during the 1950s-1960s noted 
that he was retired and his records were no longer available.

In June 2009, the RO received copies of medical treatment 
records from the Chicopee Fire Department.  These noted 
treatments for minor injuries from June 1961 to April 1983 
but not for a back disorder.  Sick slips from Henry W. 
Polchlopek, M.D., dated in July and August, 1966 reference an 
acute low back syndrome, but there is no evidence of either a 
chronic back disorder, or evidence linking a back disorder to 
an in-service injury.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for degenerative arthritis 
of the cervical and lumbar spine, described as a back 
disorder. 

The service medical records are entirely silent as to any 
complaints treatment of diagnosis of a back injury in 
service.  Moreover, there is no competent evidence that 
arthritis was manifested to a compensable degree within one 
year following the Veteran's discharge from active duty.  The 
record further reveals that no treatment in 1947 at the 
Holyoke Soldier's Home.  Indeed, the evidence shows that 
facility did not even exist until 1952.  

While an August 2003 fee based VA examiner linked the 
Veteran's back disorder to the alleged 1944 injury, the 
examiner did not refer to any contemporaneously prepared 
medical evidence to support his statement.  The Board also 
notes that there are no lay witness statements corroborating 
the claim that the Veteran sustained an injury in-service.  
The physician noted the total absence of any medical records 
presented prior to the examination.  Further, as there were 
no medical treatment records in the claims file for a back 
disorder, it is evident that this opinion was based totally 
on the Veteran's own self reported history. For this reason, 
the August 2003 medical statement is inadequate to establish 
a connection between the current back disability and service.  
Green.  Such a connection is an essential element in a claim 
for service connection.

Hence, the VA examiner's statement is outweighed by the lack 
of any clinical evidence showing a continuity of symptoms 
since service.  Indeed, at best, the record shows no evidence 
of a back disorder until the 1950's, and the absence of any 
historical reference to an in-service back injury by 
clinicians is of particular probative value.  See, e.g., 
records dating from 1970 from Massachusetts General Hospital 
which do not reference any history of a neck or back 
disorder.  Indeed, references to an in-service back injury 
are not recorded by clinicians until after the appellant 
begins to pursue monetary benefits from VA.

While the Veteran is competent to report that he injured his 
back in service, he is not competent to state that any 
current back disorder is related to any in-service incidents 
or injuries.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  Accordingly, the claim 
is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for degenerative arthritis 
of the cervical and lumbar spine, described as a back 
condition is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


